Citation Nr: 1440607	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.
 
2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected psychiatric disorder.
 
4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to October 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

When this case was before the Board in May 2012, it was decided in part and remanded in part.  While the case was in remand status, the issue of entitlement to service connection for psychiatric disability was resolved an August 2012 rating decision granting service connection for posttraumatic stress disorder.

The record before the Board consists of the Veteran's paper claims files and records within an electronic file known as Virtual VA.

The issues of entitlement to service connection for a back disability and hypertension, including as secondary to PTSD, are addressed in the REMAND that follows the ORDER section of this decision.






FINDINGS OF FACT

1.  The Veteran's current right knee disability was not present until more than one year following his separation from service and is not etiologically related to his active service. 

2.  The Veteran's sleep apnea was not present during the Veteran's active service or for many years thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  Sleep apnea was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issues decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in November 2006, prior to the initial adjudication of the claims.

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records (STRs), post-service VA outpatient treatment records, and afforded the Veteran appropriate VA examinations.  The Veteran provided hearing testimony before the RO in September 2008, a transcript of which is of record.  The Veteran was afforded the opportunity to provide hearing testimony before the Board, but declined.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims for service connection for a right knee disability or sleep apnea.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of these claims.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

A.  Right Knee Disability

Initially, the Board recognizes that the Veteran has right knee degenerative joint disease, as was shown by way of X-ray evidence at the time of the May 2012 VA examination.  Thus, there is no question as to the existence of a current disability of the right knee.

As for in-service incurrence, the Veteran's service treatment records are negative for evidence of any right knee disorder.  At the time of separation, however, the Veteran reported "yes" in the area of the October 1980 Report of Medical History for trick or locked knee.  The examining physician noted in the report that the right knee had a normal range of motion at that time.  No additional notes relate to the right knee.  The Board recognizes that the Veteran reported to a VA examiner in 2012 that he was treated for a right knee sprain in service; however, there is no evidence of such in the official service treatment records.

The Veteran claims that his right knee was injured in service due to the extreme physical abuse experienced, especially during boot camp.  See March 2008 notice of disagreement.  He reported that he lived with the disability for twenty-seven years without treatment due to an inability to seek treatment because he had a family to support.  Thus, the Veteran essentially claims that he injured his knee in service and that symptoms continued over the years, eventually manifesting in the currently diagnosed degenerative joint disease of the right knee.  

The Board has not found the Veteran's contention that he has had chronic right knee problems since service to be credible.  In this regard the Board notes that he filed a claim for VA compensation benefits in January 1981.  At that time, he did not mention any right knee disability.  In the Board's opinion, it is reasonable to assume that the Veteran would have included in his right knee disability in his 1981 claim if it existed at that time.  Moreover, there is no mention of any right knee problems in the report of a VA general medical examination in March 1981, the Veteran did not file a claim for service connection for a right knee disability until 2003, and there is no corroborating evidence of any right knee disability until many years following the Veteran's discharge from service.  An August 2001 VA primary care note lists arthritis among the Veteran's problems, but there is no indication as to which joint this reference is made.  The initial notation of right knee arthritis is found in a September 2008 VA orthopedic note, which documents the Veteran's "early arthritis" of the knees.  The indication in 2008 that the arthritis is "early" in nature, is suggestive of the notion that it had not existed over the course of many previous years.  

While there are indeed now VA treatment records in the claims files which document the Veteran's right knee disability, the only record that addresses the etiology of the Veteran's disability is the May 2012 VA examination report.  The examiner, a VA physician,  reviewed the Veteran's claims file, interviewed and physically examined the Veteran, and provided the opinion.  The examiner found that the Veteran's right knee degenerative joint disease is part of a manifestation of age appropriate bilateral symmetric knee degenerative joint disease.  The examiner found no evidence in the record to support a finding of causal connection to active service, to include chronicity of knee pathology over the thirty years since the Veteran's discharge from active service.  While the initial opinion in May 2012 was completed without a review of the claims file, the examiner did review the claims file and provide an addendum noting that the opinion was unchanged following a review of the claims file in June 2012.  The Board, therefore, finds the opinion to be adequate based upon the complete record and rendered by a competent medical professional.

In sum, the record does not contain any competent evidence that the Veteran's currently diagnosed degenerative joint disease of the right knee was present in service or manifested during the Veteran's first post-service year.  In addition, there is no credible evidence that the Veteran has had chronic right knee symptoms since service.  Moreover, a VA examiner, following a review of the claims file, physical examination of the Veteran, and in an interview with the Veteran, which recognized the Veteran's report of in-service symptoms, concluded that the Veteran's right knee disability is not linked to his active service, to include due to any reported any service-symptoms or strenuous activity during boot camp.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's right knee claim, so that doctrine is not applicable to this claim.  The claim must be denied.

B.  Sleep Apnea

Initially, the Board recognizes that the Veteran has a current diagnosis of sleep apnea.  His VA treatment records show that he had a sleep study in May 2005 which confirmed the diagnosis of mild obstructive sleep apnea.  Thus, the Veteran has a current diagnosis of the disability claimed.  

As for in-service incurrence, the Veteran has not described with particularity the basis for his sleep apnea claim.  A review of the Veteran's service treatment records reveals that he both entered into service and separated from service without complaints related to sleep apnea.  The Board recognizes that he reported trouble sleeping in his October 1980 separation Report of Medical History; however, the physician at that time noted this to be due to work, depression and worry.  The service treatment records are devoid of notation of symptoms that may be an indication of sleep apnea.  A review of the records since the Veteran's October 1980 separation from service shows that sleep apnea was initially noted in VA outpatient records in May 2005, nearly twenty-five years following the Veteran's separation from service.  Moreover, in the records dating since 2005, there is no suggestion that the Veteran's sleep apnea initially manifested in service or is otherwise related to service.  The Veteran also has not suggested that he experienced symptomatology related to sleep apnea during service, or any time prior to 2005.  At the time of his 2008 RO hearing, the Veteran reported a tired feeling after working long hours of duty overnight, but gave no indication of any in-service symptoms of sleep apnea.  

Furthermore, the Veteran was afforded a VA examination in May 2012.  Based upon a review of the claims file, the VA examiner noted that the Veteran's sleep apnea was diagnosed in 2005.  The Veteran reported that the 2005 sleep study was due to his loud snoring and awakening at night followed by sleepiness during the day.  The examiner found that it is less likely than not that the Veteran's current sleep apnea was caused or aggravated by the Veteran's active service, because there is no showing of sleep apnea prior to 2005.  The examiner reported that even if the Veteran did experience snoring or daytime sleepiness in service, that is not indicative of sleep apnea in service, especially with the initial diagnosis so many years later.

In sum, the record does not contain any competent evidence that the Veteran's currently diagnosed obstructive sleep apnea was present in service or is etiologically related to service.  In fact, there is no post-service medical evidence related to the Veteran's sleep apnea until 2005, nearly twenty-five years after the Veteran's discharge.  Moreover, a VA examiner, following a review of the claims file, physical examination of the Veteran, and in an interview with the Veteran, concluded that the Veteran's sleep apnea is not linked to his active service, to include due to any reported in-service snoring or daytime sleepiness.

The Board has also considered the Veteran's own statements and his belief that his sleep apnea was incurred in service.  While the Veteran might sincerely believe that to be the case, he has not alleged that he manifested symptoms of the disorder in service or otherwise provided any persuasive reason for his belief.  In any event, the Veteran's lay opinion concerning the etiology of his sleep apnea is clearly of less probative value than the medical opinion against the claim.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's sleep apnea claim, so that doctrine is not applicable to this claim.  The claim must be denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for sleep apnea is denied.


REMAND

While the Board regrets the additional delay, the claims for service connection for a back disability and hypertension require additional development prior to final adjudication.

The Veteran contends that service connection is warranted for a back disorder because it was initially manifested in service and has continued ever since.  The service treatment records confirm that he sought treatment for lumbar pain in January 1979, February 1979 and March 1980, and that he reported recurrent back pain in his Report of Medical History on separation in October 1980.  Moreover, moderate lumbar muscle tenderness, as well as painful motion, was noted at the time of an April 1981 VA examination of the back.  The first VA outpatient records available to the Board for review are dated from 2001 to the present.  In May 2002, the Veteran reported that he experienced occasional back pain to his primary care physician.  This symptoms is reported throughout the current medical records.  He filed this claim for service connection in September 2006.  At his September 2008 RO hearing, the Veteran's wife reported that he had always complained of back pain, suggesting that it indeed existed over the years.  At the time of his May 2012 VA examination, the Veteran reported the initial pain occurring in service and reported that the pain never resolved and has since turned into constant low back pain.  The Veteran confirmed that he had no interval injury to his back between active service and the VA examination.  Nonetheless, the examiner opined that the current lumbar spine disability, diagnosed as mild lumbar spine degenerative disc disease (DDD), was less likely than not incurred in or caused by the in-service injury.  The examiner explained that the Veteran has age-appropriate lumbar spine DDD and that the Veteran is unable to provide evidence to support the existence or chronicity of his back pathology in over thirty years since active service.  The examiner failed to address the history as noted throughout the medical records and failed to address the lay statements, by both the Veteran and his wife, alleging continuity of symptoms.  For these reasons, the VA examiner's report is inadequate.  In light of the lack of a complete rationale and inadequacy of the report, the Board finds that a remand is required in order to afford the Veteran a new VA examination and to obtain an adequate opinion as to etiology of the lumbar spine DDD.

As to the claim for service connection for hypertension, the Board, in May 2012, remanded the matter for consideration by a VA examiner.  In particular, the Veteran claims that his high blood pressure was caused by his now service-connected psychiatric disability.  The May 2012 Board remand ordered a VA psychiatric examination, to include an opinion as to whether any currently diagnosed psychiatric disorder caused or aggravated the Veteran's high blood pressure disorder.  The Veteran underwent VA psychiatric examination in May 2012.  The examiner provided a thorough report of the Veteran's symptoms, but failed to address whether any of these symptoms may have caused or aggravated the Veteran's high blood pressure.  In December 2012, the RO attempted to remedy this error and obtained an opinion from another VA examiner, noted to be a primary care compensation and pension examiner.  This examiner was neither a psychiatric specialist, nor an examiner that evaluated the Veteran's psychiatric illness and its associated symptoms.  Furthermore, the physician merely stated that it is less likely than not that the Veteran's high blood pressure is caused or aggravated by any diagnosed acquired psychiatric disorder, based on medical literature.  The examiner did not discuss the particularities of the Veteran's psychiatric symptoms or his treatment related to high blood pressure.  For these reasons, the Board finds the December 2012 opinion to be inadequate.  The originating agency did not substantially comply with the Board's prior remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand this claim. 

Finally, on remand, the RO or the Appeals Management Center (AMC) should also obtain and associate with the record ongoing VA treatment records related to the claimed disabilities.  Records from the San Juan VAMC dated through December 2012 are presently of record.  On remand, relevant ongoing medical records should be obtained.  

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Obtain outstanding VA treatment records related to the Veteran's back disorder and hypertension for the period since December 2012, including records from the San Juan VAMC and any other VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, make the claims files, including any records within Virtual VA, available to the May 2012 VA back examiner for an opinion, with a thorough rationale based upon the relevant evidence of record, as to the etiology of the Veteran's current back disorder.  

With respect to each back disorder present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  The examiner must address the Veteran's in-service clinical records showing reports of pain, the post-service VA examination of the lumbar spine in April 1981, as well as the records dating since 2002 and his and his wife's reports of symptoms existing ever since service.  

For purposes of the opinion, the examiner should assume that the Veteran is a credible historian.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

If the May 2012 examiner is not available, the claims files, including any records within Virtual VA, should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Once the record is developed to the extent possible, make the claims files, including any records within Virtual VA, available to the May 2012 VA psychiatric examiner for an opinion as to any potential causal connection between the Veteran's hypertension and his service-connected psychiatric disability.  

Based on review of the record, including the May 2012 VA psychiatric examination report, as well as any clinical records documenting the Veteran's high blood pressure, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or aggravated (worsened beyond the natural course of the disability) by the Veteran's service-connected psychiatric disability. 

For purposes of the opinion, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so

If the psychiatrist who performed the May 2012 examination is not available, the claims files, including any records within Virtual VA, should be provided to and reviewed by another psychiatrist who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the claims for service connection for a back disability and hypertension.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


